--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES IN THE UNITED STATES.
THIS NOTE IS SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
ISSUER OF THIS NOTE MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

SECURED PROMISSORY NOTE

Date of Note:   November 13, 2018       Principal Amount of Note:   $500,000

For value received, SPHERE 3D CORP., a corporation organized under the laws of
Ontario, Canada (the “Canadian Borrower”) and HVE Inc., a Delaware corporation
(together with the Canadian Borrower, the “Borrowers” and each a “Borrower”),
jointly and severally, promise to pay to the undersigned holder or such party’s
assigns (the “Holder”) the principal amount set forth above with interest on the
outstanding principal amount at a rate equal to 8% per annum. Interest shall
commence with the date hereof and shall continue on the outstanding principal
amount until paid in full. Interest shall be computed on the basis of a year of
365 days for the actual number of days elapsed and shall compound annually. All
interest and principal, unless previously paid in accordance with the terms
hereof, shall be due and payable on the six (6) month anniversary of the date of
this Note.

1.      BASIC TERMS.

(a)      Payments. All payments of interest and principal on this Note shall be
in lawful money of the United States of America and shall be made to the Holder
or, if applicable, to the Holder’s permitted assigns. All payments shall be
applied first to accrued interest, and thereafter to principal.

(b)      Payment Dates. Borrowers shall pay the interest accrued on the unpaid
principal amount of this Note in arrears on first day of each calendar month
from the date of this Note until paid in full (whether by acceleration or
otherwise).

(c)      Voluntary Prepayment. The Borrowers may prepay this Note in whole or in
part at any time without the consent of the Holder, together with all accrued
but unpaid interest and the other amounts due hereunder in respect of the amount
prepaid.

(d)      Mandatory Prepayment. The Borrowers shall immediately prepay this Note
in full, together with all accrued but unpaid interest and other amounts due
hereunder, upon receipt of aggregate proceeds of $5,000,000 or more from equity,
debt or any combination thereof.

(e)      Late Payments. In addition to interest as set forth herein, the
Borrowers shall pay to Holder a late charge equal to five percent (5%) of any
amounts due under hereunder in the event any such amount is not paid within
three (3) days after the date when due.

--------------------------------------------------------------------------------

2.      REPRESENTATIONS AND WARRANTIES.

(a)      Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants to the Holder as of the date this Note was issued as
follows:

(i)      Organization, Good Standing and Qualification. Such Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of Ontario or the State of Delaware. Such Borrower has the requisite corporate
power to own and operate its properties and assets and to carry on its business
as now conducted and as proposed to be conducted. Such Borrower is duly
qualified and is authorized to do business and is in good standing as a foreign
corporation in all jurisdictions in which the nature of its activities and of
its properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to do so would not have a
material adverse effect on such Borrower or its business (a “Material Adverse
Effect”).

(ii)      Corporate Power. Such Borrower has all requisite corporate power to
issue this Note and to carry out and perform its obligations under this Note.
Such Borrower’s board of directors has approved the issuance of this Note based
upon a reasonable belief that the issuance of this Note is appropriate for such
Borrower after reasonable inquiry concerning such Borrower’s financing
objectives and financial situation.

(iii)      Authorization. All corporate action on the part of such Borrower
necessary for the issuance and delivery of this Note has been taken. This Note
constitutes a valid and binding obligation of such Borrower enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws.

(iv)      Governmental Consents. All consents, approvals, orders or
authorizations of, or registrations, qualifications, designations, declarations
or filings with, any governmental authority required on the part of such
Borrower in connection with issuance of this Note has been obtained.

(v)      Compliance with Laws. To its knowledge, such Borrower is not in
violation of any applicable statute, rule, regulation, order or restriction of
any domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties, which
violation of which would have a Material Adverse Effect.

(vi)      Compliance with Other Instruments. Such Borrower is not in violation
or default of any term of its certificate of incorporation or bylaws, or of any
provision of any mortgage, indenture or contract to which it is a party and by
which it is bound or of any judgment, decree, order or writ, other than such
violation(s) that would not have a Material Adverse Effect. The execution,
delivery and performance of this Note will not result in any such violation or
be in conflict with, or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument,
judgment, decree, order or writ or an event that results in the creation of any
lien, charge or encumbrance upon any assets of such Borrower or the suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to such Borrower, its business or
operations or any of its assets or properties.

(vii)      No “Bad Actor” Disqualification. Such Borrower has exercised
reasonable care to determine whether any Borrower Covered Person (as defined
below) is subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) through (viii), as modified by Rules 506(d)(2) and (d)(3), under
the Act (“Disqualification Events”). To such Borrower’s knowledge, no Borrower
Covered Person is subject to a Disqualification Event. Such Borrower has
complied, to the extent required, with any disclosure obligations under Rule
506(e) under the Act. For purposes of this Note, “Borrower Covered Persons” are
those persons specified in Rule 506(d)(1) under the Act; provided, however, that
Borrower Covered Persons do not include (a) the Holder, or (b) any person or
entity that is deemed to be an affiliated issuer of either Borrower solely as a
result of the relationship between the Borrowers and the Holder.

2

--------------------------------------------------------------------------------

(viii)      Offering. Assuming the accuracy of the representations and
warranties of the Holder contained in subsection (b) below, the offer, issue and
sale of this Note are and will be exempt from the registration and prospectus
delivery requirements of the Act, and have been registered or qualified (or are
exempt from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws.

(ix)      Use of Proceeds. The Borrower shall use the proceeds of this Note
solely for the operations of its business, and not for any personal, family or
household purpose.

(b)      Representations and Warranties of the Holder. The Holder hereby
represents and warrants to the Borrower as of the date hereof as follows:

 (i)      Purchase for Own Account. The Holder is acquiring this Note solely for
the Holder’s own account and beneficial interest for investment and not for sale
or with a view to distribution of this Note or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.

(ii)      Information and Sophistication. Without lessening or obviating the
representations and warranties of the Borrowers set forth in subsection (a)
above, the Holder hereby: (A) acknowledges that the Holder has received all the
information the Holder has requested from the Borrowers and the Holder considers
necessary or appropriate for deciding whether to acquire this Note, (B)
represents that the Holder has had an opportunity to ask questions and receive
answers from the Borrowers regarding the terms and conditions of the offering of
this Note and to obtain any additional information necessary to verify the
accuracy of the information given the Holder and (C) further represents that the
Holder has such knowledge and experience in financial and business matters that
the Holder is capable of evaluating the merits and risk of this investment.

(iii)      Ability to Bear Economic Risk. The Holder acknowledges that
investment in this Note involves a high degree of risk, and represents that the
Holder is able, without materially impairing the Holder’s financial condition,
to hold this Note for an indefinite period of time and to suffer a complete loss
of the Holder’s investment.

(iv)      Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Holder further agrees not to make any
disposition of all or any portion of this Note unless and until:

(1)      there is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or

(2)      the Holder shall have notified the Borrowers of the proposed
disposition and furnished the Borrowers with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Borrowers, the Holder shall have furnished the Borrowers with an opinion
of counsel, reasonably satisfactory to the Borrowers, that such disposition will
not require registration under the Act or any applicable state securities laws;
provided that no such opinion shall be required for dispositions in compliance
with Rule 144 under the Act, except in unusual circumstances.

3

--------------------------------------------------------------------------------

Notwithstanding the provisions of paragraphs (1) and (2) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Holder to any other entity who, directly or indirectly, controls, is
controlled by, or is under common control with the Holder, if all transferees
agree in writing to be subject to the terms hereof to the same extent as if they
were the Holders hereunder.

(v)      Accredited Investor Status. The Holder is an “accredited investor” as
such term is defined in Rule 501 under the Act.

(vi)      No “Bad Actor” Disqualification. The Holder represents and warrants
that neither (A) the Holder nor (B) any entity that controls the Holder or is
under the control of, or under common control with, the Holder, is subject to
any Disqualification Event, except for Disqualification Events covered by Rule
506(d)(2)(ii) or (iii) or (d)(3) under the Act and disclosed in writing in
reasonable detail to the Borrowers. The Holder represents that the Holder has
exercised reasonable care to determine the accuracy of the representation made
by the Holder in this paragraph, and agrees to notify the Borrowers if the
Holder becomes aware of any fact that makes the representation given by the
Holder hereunder inaccurate.

(vii)      Foreign Investors. If the Holder is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”)), the Holder hereby represents that he, she or it has satisfied
itself as to the full observance of the laws of the Holder’s jurisdiction in
connection with any invitation to subscribe for this Note or any use of this
Note, including (A) the legal requirements within the Holder’s jurisdiction for
the purchase of this Note, (B) any foreign exchange restrictions applicable to
such purchase, (C) any governmental or other consents that may need to be
obtained, and (D) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of this Note.
The Holder’s subscription, payment for and continued beneficial ownership of
this Note will not violate any applicable securities or other laws of the
Holder’s jurisdiction.

(viii)      Forward-Looking Statements. With respect to any forecasts,
projections of results and other forward-looking statements and information
provided to the Holder, the Holder acknowledges that such statements were
prepared based upon assumptions deemed reasonable by the Borrowers at the time
of preparation. There is no assurance that such statements will prove accurate,
and the Borrowers have no obligation to update such statements.

3.      EVENTS OF DEFAULT.

If there shall be any Event of Default (as defined below) hereunder, at the
option and upon the declaration of the Holder and upon written notice to each
Borrower (which election and notice shall not be required in the case of an
Event of Default under subsection (ii) or (iii) below), this Note shall
accelerate and all principal and unpaid accrued interest shall become
immediately due and payable and the interest rate shall increase to 13% per
annum. The occurrence of any one or more of the following shall constitute an
“Event of Default”:

 (i)      the Borrowers fail to pay timely any of the principal amount due under
this Note on the date the same becomes due and payable or any unpaid accrued
interest or other amounts due under this Note on the date the same becomes due
and payable;

 (ii)      either Borrower files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

4

--------------------------------------------------------------------------------

 (iii)      an involuntary petition is filed against either Borrower (unless
such petition is dismissed or discharged within 60 days under any bankruptcy
statute now or hereafter in effect, or a custodian, receiver, trustee or
assignee for the benefit of creditors (or other similar official) is appointed
to take possession, custody or control of any property of the Borrower); or

 (iv)      the occurrence of a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of either Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the board of managers such Borrower, who did not
have such power before such transaction.

4.      MISCELLANEOUS PROVISIONS.

(a)      Waivers. The Borrowers hereby waive demand, notice, presentment,
protest and notice of dishonor.

(b)      Further Assurances. The Holder agrees and covenants that at any time
and from time to time the Holder will promptly execute and deliver to the
Borrowers such further instruments and documents and take such further action as
the Borrowers may reasonably require in order to carry out the full intent and
purpose of this Note and to comply with state or federal securities laws or
other regulatory approvals.

(c)      Transfers of Notes. This Note may be transferred only upon its
surrender to the Borrowers for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form reasonably
satisfactory to the Borrowers. Thereupon, this Note shall be reissued to, and
registered in the name of, the transferee, or a new Note for like principal
amount and interest shall be issued to, and registered in the name of, the
transferee. Interest and principal as well as any fees provided herein shall be
paid solely to the registered holder of this Note. Such payment shall constitute
full discharge of the Borrowers’ obligation to pay such interest and principal.
Notwithstanding the foregoing, the Holder may not assign this Note, whether by
operation of law or otherwise, or any rights or duties hereunder without the
prior written consent of the Borrowers’, and any prohibited assignment will be
void and of no force or effect; provided that the Holder may assign its right,
title and interest in this Note to any person that is controlled by, controls or
is under common control with the Holder.

(d)      Amendment and Waiver. Any term of this Note may be amended or waived
with the written consent of the Borrowers’ and the Holder. Upon the effectuation
of such waiver or amendment with the consent of the Holder in conformance with
this paragraph, such amendment or waiver shall be effective as to, and binding
against any future holder of this Note.

(e)      Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Delaware. In any action among or
between any of the parties arising out of or relating to this Note, including
any action seeking equitable relief, each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts located in Delaware. Each party hereby irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Note, the transactions contemplated hereby and thereby or the actions of
such parties in the negotiation, administration, performance and enforcement
hereof and thereof. The Canadian Borrower hereby irrevocably appoints HVE Inc.,
a Delaware corporation (the “Process Agent”), with an office at HVE Inc., 100
Executive Ct., Suite 2, Waxahachie, TX 75165 as its agent to receive on behalf
of the Canadian Borrower and its property service of copies of the summons and
complaints and any other process which may be served in any such action or
proceeding.

5

--------------------------------------------------------------------------------

(f)      Binding Agreement. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Note, expressed or implied, is intended to confer upon
any third party any rights, remedies, obligations or liabilities under or by
reason of this Note, except as expressly provided in this Note.

(g)      Counterparts; Manner of Delivery. This Note may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

(h)      Titles and Subtitles. The titles and subtitles used in this Note are
used for convenience only and are not to be considered in construing or
interpreting this Note.

(i)      Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient, if not, then on the next
business day, (iii) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (iv) one day after deposit
with a nationally recognized overnight courier (or two days after deposit with a
recognized international overnight courier with respect to international
delivery), specifying next day delivery, with written verification of receipt.
All communications to a party shall be sent to the party’s address set forth on
the signature page hereto or at such other address(es) as such party may
designate by 10 days’ advance written notice to the other party hereto.

(j)      Expenses. The Borrowers and the Holder shall each bear their respective
expenses and legal fees incurred with respect to the negotiation, execution and
delivery of this Note and the transactions contemplated herein.

(k)      Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to the Holder, upon any breach or default of
either Borrower under this Note shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character by the Holder of any breach or default under this Note, or any waiver
by the Holder of any provisions or conditions of this Note, must be in writing
and shall be effective only to the extent specifically set forth in writing and
that all remedies, either under this Note, or by law or otherwise afforded to
the Holder, shall be cumulative and not alternative. This Note shall be void and
of no force or effect in the event that the Holder fails to remit the full
principal amount to the Borrowers within five calendar days of the date of this
Note.

(l)      Borrower Liability. Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder. Each Borrower hereunder shall be
jointly and severally obligated to repay this Note, regardless of which Borrower
actually receives the proceeds of this Note, as if each Borrower hereunder
directly received all of the proceeds of this Note. Each Borrower waives (a) any
suretyship defenses available to it under any applicable law, and (b) any right
to require the Holder to: (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy.
The Holder may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Note or other related document, each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
the Holder under this Note) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other person now or
hereafter primarily or secondarily liable for any of the obligations hereunder,
for any payment made by a Borrower with respect to the obligations hereunder in
connection with this Note or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the obligations hereunder
as a result of any payment made by a Borrower with respect to the obligations
hereunder in connection with this Note or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void. If any payment is made to a Borrower in
contravention of this Section, such Borrower shall hold such payment in trust
for the Holder and such payment shall be promptly delivered to the Holder for
application to the obligations hereunder, whether matured or unmatured.

6

--------------------------------------------------------------------------------

(m)      Security Interest. The full amount of this Note is secured by the
collateral identified and described as security therefor in that certain Pledge
Agreement dated as of even date herewith and executed by the Canadian Borrower
in favor of the Holder (as the same may from time to time be amended, modified
or supplemented or restated, the “Pledge Agreement”). Additional rights and
obligations of the Holder are set forth in the Pledge Agreement.

(n)      Entire Agreement. This Note constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof, and no party shall be liable or bound to any other party in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein.

[Signature pages follow]

7

--------------------------------------------------------------------------------

The parties have executed this SECURED PROMISSORY NOTE as of the date first
noted above.

BORROWERS:   SPHERE 3D CORP.     By: /s/ Peter Tassipoulos       Name: Peter
Tassiopoulos   Title: President


E-mail:           Address:    


HVE INC.       By: /s/ Peter Tassipoulos       Name: Peter Tassiopoulos   Title:
President


E-mail:           Address:    

[Signature Page – OSI / Sphere Note]

--------------------------------------------------------------------------------

The parties have executed this SECURED PROMISSORY NOTE as of the date first
noted above.

HOLDER:   OVERLAND STORAGE, INC.     By: /s/ Eric Kelly       Name: Eric Kelly  
Title: Chief Executive Officer


E-mail:           Address:                

[Signature Page – OSI / Sphere Note]

--------------------------------------------------------------------------------